                                       BERRY LAW PLLC
                                        5 COLUMBUS CIRCLE
                                           EIGHTH FLOOR
                                    NEW YORK, NEW YORK 10019
                                      Phone (212) 355-0777
                                       Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                               July 9, 2021
via the ECF system
Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014


                                       Re: Fischman v. Murphy, Civil Action No
                                       21-cv-3111 (GRB)(ARL)
Your Honor:

         I am a pro se attorney defendant who has been named in this case based on allegations
concerning my role as a lawyer for Shalom Maidenbaum in judgment enforcement proceedings
in state Supreme Court, Nassau County.

        For the reasons set forth in the Court’ docket entries of June 23, 2021 and today, I hereby
request that my time to respond to the complaint or file a pre-motion letter in anticipation of a
request for dismissal under one or more sections of Federal Rule 12(b) be extended to August 18,
2021. August 18, 2021 is the same date afforded several other private party defendants, as
reflected in today’s docket entry.

         Thank you for your attention to this matter.

                                               Respectfully submitted,
                                                     /s/ Eric W. Berry

                                               Eric W. Berry

cc: all counsel (by the ECF system)
    plaintiff Nina Fischman, by email (ninasfa@aol.com)
